Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office action is in response to the application filed on 8/27/2020. Currently claims 1-20 are pending in the application.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9, 11-15, 17, and 19-20 are rejected under AIA  35 U.S.C. 103 as being obvious over in view of Naskar et al. (US Patent Application Publication No. 2014/0265038 A1), hereafter, referred to as “Naskar”, in view of Sugiura et al. (EP 1 652 997 A1), hereafter, referred to as “Sugiura”, in view of Rieder et al. (US Patent Application Publication No. 2001/0051266 A1), hereafter, referred to as “Rieder”. 

Regarding claim 1, Naskar teaches in Fig. 4, an apparatus for preparing carbon fiber from a fiber precursor.  Naskar teaches that the apparatus comprises of a heating system for converting the filament into a graphitic carbon fiber by teaching that the manufacturing is practiced by subjecting a carbon fiber precursor, where it goes through a carbonization process that is generally conducted at a temperature of at least 400° C. and less than 2200° C. In particular embodiments, the carbonization process includes a low temperature carbonization step conducted at a temperature of at least or above 400° C or 500° C and less than or up to 1200° C, followed by a high temperature carbonization step conducted at a temperature in the range of 1200° C to 2000° C (para. [0006], [0034]), and further subjected to a temperature high enough to produce a graphitized carbon fiber in the graphitization step. Typically, the 

Naskar also teaches in Fig. 4, the application of sizing, so that the carbon fibers may be functionalized or coated with an appropriate sizing agent, to improve the handling and interaction between the carbon fiber and matrix. But Naskar fails to explicitly each the plurality of surface sizing apparatus for applying plurality of sizing that includes at least two different sizing.  However, Sugiura teaches the application of plurality of sizing to the plurality of distinct surfaces of the carbon fiber in which the plurality of sizing includes at least two different sizing (para. [0028-0029], para. [0042]). Sugiura also teaches various sizing agent comprising different sizing solutions (para. [0042]). Sugimura teaches the use of treatment agent consisting of an epoxy resin is preferable because of its excellent affinity with the single fibers of the carbon fiber bundle and handleability, and also because just a small amount can cause the single fibers to converge. In addition, a carbon fiber bundle which has been treated with an agent consisting of an epoxy resin provides a significantly excellent process passing; for instance the carbon fiber bundle does not wind onto the roller during the sizing steps (para. [0030]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Sugiura, and combine the use of plurality of sizing applicators for applying plurality of sizing to the carbon fiber because it would improve handleability and process passing (KSR Rationale A, MPEP 2143). Since both the reference deal with manufacturing of carbon fibers, one would have reasonable expectation of success from the combination.  Additionally, it would have been obvious to an ordinary artisan that the 

Sugiura also teaches to providing a flattened filament having a ratio of major axis to minor axis of 1.03 to 1.20 (equivalent to a shape substantially different from a typical circular shape), and converting the filament into a carbon fiber having plurality of distinct surfaces because of major and minor axis (para. [0024]). But Naskar and Sugiura fail to explicitly teach the application of pressure to a filament to change the cross-sectional shape of the filament and creation of plurality of distinct surfaces of the filament.  However, Rieder teaches the use of compressive forces sufficient to achieve flattening of the filament (abstract). Rieder also teaches the introduction of fibers between a pair of rollers to flatten the fibers (claim 12).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Rieder, and combine the prior art elements according to a known method to yield predictable result (KSR Rationale A, MPEP 2143). Naskar and Sugiura teach to provide a flattened fiber element without mentioning a method to achieve it, however, Rieder teaches a method to flatten fibers consistent with Sugiura’s need for a flattened filament using a pair of rollers. Since the references deal with manufacture of carbon fibers, one would have reasonable expectation of success from the combination.

Regarding claim 2, Naskar teaches that the surface sizing applicator in the plurality of surface sizing applicators includes at least one of a sizing application roller, a sizing application spray, a sizing application brush, a chemical bath by teaching in Fig. 4, a sizing applicator with application roller and chemical bath.

Regarding claim 3, Naskar teaches the use of a tension system for tensioning the filament at least one of prior to heating the filament, while heating the filament, or after heating the filament by teaching tension control device in thermoset (oxidation) phase in Fig. 4, and another tension control device (element 2) in Fig. 5.

Regarding claims 4-5, Naskar teaches in Fig. 4 the application of sizing using application rollers, and Sugiura also teaches to providing a flattened filament having a ratio of major axis to minor axis of 1.03 to 1.20 (equivalent to a shape substantially different from a typical circular shape), and converting the filament into a carbon fiber having plurality of distinct surfaces because of major and minor axis (para. [0024]) (equivalent to top and bottom surface).  Additionally, Sugiura also teaches in table 4-5 that carbon fibers are evaluated based on the application of sizing agents.  Therefore, an ordinary artisan would consider the various sizing, surfaces, application process and sequence etc. as parameters that would influence the final property of the carbon fiber, and a person of ordinary skill has good reason to pursue these known options within his or her technical grasp as influencing parameters. Therefore, the application of different sizing on different surface of the filament, as well as their specific In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claims 6-8, Naskar teaches a heat system that uses a first level of heat to convert the filament into an amorphous carbon fiber and a second level of heat to convert the filament into a graphitic carbon fiber, by teaching in Fig. 4, two steps of heating – carbonization and graphitization, and that the carbon fiber have two or more types of carbon structure, e.g., a more pronounced graphitic structure on the outer surface of the carbon fiber and a more pronounced amorphous structure below the surface or in inner layers of the carbon fiber (para. [0023]).  The graphitic form of carbon having black color and grey color for the amorphous type of carbon material is inherent to the material and well known to ordinary artisans in the art.

Regarding claim 9, Naskar teaches the use of polyacrylonitrile (PAN) as precursor fiber (para. [0044]).

Regarding claim 11, Naskar teaches that the carbon fiber precursor goes through a carbonization process is generally conducted at a temperature of at least 400° C. and less than 2200° C. In particular embodiments, the carbonization process includes a low temperature carbonization step conducted at a temperature of at least or above 400° C or 500° C, and less than or up to 1200° C, followed by a high temperature carbonization step conducted at a temperature in the range of 1200° C to 2000° C (para. [0006], [0034]), and further subjected to 

Regarding claim 12, Naskar teaches an output system having an opening through which a polymer is extruded (para. [0054]) to form the filament by teaching that the carbon fibers were generally produced from organic precursors by extrusion (equivalent to the opening of the output system) to form the fibers.

Regarding claims 13-15, Naskar teaches in Fig. 4 the application of sizing using application rollers, and Sugiura also teaches to providing a flattened filament having a ratio of major axis to minor axis of 1.03 to 1.20 (equivalent to a shape substantially different from a typical circular shape), and converting the filament into a carbon fiber having plurality of distinct surfaces because of major and minor axis (para. [0024]).  Additionally, Sugiura that carbon fiber is applied with sizing agent consisting of epoxy resin (step l-2) (para. [0028]). Sugiura also teaches various sizing agent comprising of acid modified polypropylene resin (compound a1), or comprising of a mixture of acid modified polypropylene resin (compound a2) In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  

Additionally, Naskar teaches in Fig. 4, two chemical baths, one for a surface treatment process (before the sizing operation) that would be considered a form of sizing applied to the fiber, another chemical bath for another sizing, therefore the application of sizing and surface treatment together would be considered equivalent to application of first and second sizing.

Sugiura also teaches that a pre-sizing agent consisting of an epoxy resin is preferable because of its excellent affinity with the single fibers of the carbon fiber bundle and handleability, and also because just a small amount can cause the single fibers to converge. In addition, a carbon fiber bundle which has been treated with an agent consisting of an epoxy with essentially no twisting of the carbon fiber bundle while controlling so that the carbon fiber bundle width/thickness increases using a guide roll, comb guide, spreader bar and the like (para. [0076]).

Regarding claim 17, Naskar teaches in Fig. 4, an apparatus for preparing carbon fiber from a fiber precursor.  Naskar teaches that the apparatus comprises of a heating system for converting the filament into a graphitic carbon fiber by teaching that the manufacturing is practiced by subjecting a carbon fiber precursor, where it goes through a carbonization process that is generally conducted at a temperature of at least 400° C. and less than 2200° C. In particular embodiments, the carbonization process includes a low temperature carbonization step conducted at a temperature of at least or above 400° C or 500° C and less than or up to 1200° C, followed by a high temperature carbonization step conducted at a temperature in the range of 1200° C to 2000° C (para. [0006], [0034]), and further subjected to a temperature high enough to produce a graphitized carbon fiber in the graphitization step. Typically, the temperature capable of causing graphitization is a temperature of at least, above, or up to, for example, in the range of 2200° C to 3200° C (para. [0037]).



Sugiura also teaches to providing a flattened filament having a ratio of major axis to minor axis of 1.03 to 1.20 (equivalent to a shape substantially different from a typical circular shape), and converting the filament into a carbon fiber having plurality of distinct surfaces because of major and minor axis (para. [0024]). But Naskar and Sugiura fail to explicitly teach the application of pressure to a filament to change the cross-sectional shape of the filament and creation of plurality of distinct surfaces of the filament.  However, Rieder teaches the use of compressive forces sufficient to achieve flattening of the filament (abstract). Rieder also teaches the introduction of fibers between a pair of rollers to flatten the fibers (claim 12).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Rieder, and combine the prior art elements according to a known method to yield predictable result (KSR Rationale A, MPEP 2143). Naskar and Sugiura teach to provide a flattened fiber element without mentioning a method to achieve it, however, Rieder teaches a method to flatten fibers consistent with Sugiura’s need for a flattened filament using a pair of rollers. Since the references deal with manufacture of carbon fibers, one would have reasonable expectation of success from the combination.

Additionally, Sugiura also teaches in table 4-5 that carbon fibers are evaluated based on the application of sizing agents.  Therefore, an ordinary artisan would consider the various In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 19, Sugiura teaches that it is preferable to transfer in a manner with essentially no twisting of the carbon fiber bundle while controlling so that the carbon fiber bundle width/thickness increases using a guide roll, comb guide, spreader bar and the like (para. [0076]).

Regarding claim 20, Naskar teaches in Fig. 4, two chemical baths, one for a surface treatment process (before the sizing operation) which would be considered a form of sizing applied to the fiber as well, another chemical bath for another sizing, therefore the application of sizing and surface treatment together would be considered equivalent to application of first and second sizing.

In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Claim 10 is rejected under AIA  35 U.S.C. 103 as being obvious over in view of Naskar et al. (US Patent Application Publication Number No. 2014/0265038 A1), in view of Sugiura et al. (EP 1 652 997 A1), in view of Rieder et al. (US Patent Application Publication No. 2001/0051266 A1), in view of Ellis et al. (US Patent Application Publication Number 2016/0288457 A1), hereafter, referred to as “Ellis”. 

Regarding claim 10, Naskar Sugimura and Rieder together teach, an apparatus for preparing carbon fiber from the fiber precursor.  But Naskar Sugimura and Rieder fail to explicitly teach that the roller system comprises at least one roller having a powder coating to protect the filament and to prevent the filament from sticking to the roller system. However, Ellis teaches a powder coating of the damping layer comprises a powder that is reactive with the bonding material and/or structural material resin. Ellis also teaches that the powder 

Claim 16, and 18 is rejected under AIA  35 U.S.C. 103 as being obvious over in view of Naskar et al. (US Patent Application Publication Number No. 2014/0265038 A1), in view of Sugiura et al. (EP 1 652 997 A1), in view of Rieder et al. (US Patent Application Publication Number 2001/0051266 A1), in view of Imura et al. (US Patent Number 5,623,031), hereafter, referred to as “Imura”. 

Regarding claims 16, and 18, Naskar, Sugimura and Rieder together teach, an apparatus for preparing carbon fiber from the fiber precursor. Sugiura also teaches the application of plurality of sizing to the plurality of distinct surfaces of the carbon fiber in which the plurality of sizing includes at least two different sizing (para. [0028-0029], para. [0042]) with epoxy resin as main component. But Naskar Sugimura and Rieder fail to explicitly teach that the epoxy resin has tetra-functional epoxy molecules. However, Imura teaches the use of multi-functional epoxy resins such as novolak-type epoxy resins, tri-functional epoxy resins, and tetra-functional 


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742